                                 Case 20-22028-PDR                     Doc 8         Filed 11/04/20              Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 20-22028-PDR
Oscar David Portocarrero Retes                                                                                         Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                  User: groomsd                                                               Page 1 of 2
Date Rcvd: Nov 02, 2020                                               Form ID: CGFI3                                                            Total Noticed: 31
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 04, 2020:
Recip ID                   Recipient Name and Address
db                    +    Oscar David Portocarrero Retes, 701 NW 1st Street, Hallandale, FL 33009-4119
95941938              +    Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
95941937              +    Amex, P.o. Box 981537, El Paso, TX 79998-1537
95941939             ++    CAINE & WEINER COMPANY, 12005 FORD ROAD 300, DALLAS TX 75234-7262 address filed with court:, Caine & Weiner, Po Box
                           55848, Sherman Oaks, CA 91413
95941943              +    CFG Merchant Solutions, 180 Maiden Lane, 15th Floor, New York, NY 10038-5150
95941940              +    Caine & Weiner, Attn: Bankruptcy, 5805 Sepulveda Blvd, Sherman Oaks, CA 91411-2546
95941944              +    Citi/Sears, Po Box 6217, Sioux Falls, SD 57117-6217
95941945              +    Citi/Sears, Citibank/Centralized Bankruptcy, Po Box 790034, St Louis, MO 63179-0034
95941946              +    Citibank/Sears, Po Box 6217, Sioux Falls, SD 57117-6217
95941947              +    Citibank/Sears, Citicorp Srvs/Centralized Bk Dept, Po Box 790034, St. Louis, MO 63179-0034
95941948              +    Claudia C. Alvarez, 1458 NE 180 St, Miami, FL 33162-1343
95941950             ++    DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222 address filed with court:, Department
                           Store National Bank/Macy's, Attn: Bankruptcy, 9111 Duke Boulevard, Mason, OH 45040
95941951               +   Fannie Mae Mortgage Loan Company, c/o Timothy J. Mayopoulos, CEO, 3900 Wisconsin Avenue, NW, Washington, DC 20016-2806
95941952               +   First PREMIER Bank, 3820 N Louise Ave, Sioux Falls, SD 57107-0145
95941953               +   First PREMIER Bank, Attn: Bankruptcy, Po Box 5524, Sioux Falls, SD 57117-5524
95941954                   Freddie Mac Mortgage Loan Company, c/o Donald H. Layton, CEO, 8200 Jones Branch Dr., Mc Lean, VA 22102-3110
95941955               +   Honorable Ariana Fajardo Orshan, US Attorney for Southern District, 99 NE 4 St, Miami, FL 33132-2131
95941956               +   Honorable William P. Barr, Attorney General, Dept of Justice #4400, 950 Pennsylvania Ave NW, Washington, DC 20530-0009
95941959               +   Martha Isabella Toribio, c/o Dunn Law, PA, 66 West Flagler Street, Suite 400, Miami, FL 33130-1807
95941960               +   Pnc Bank, Po Box 3180, Pittsburgh, PA 15230-3180
95941962               +   Pnc Bank, Atn: Bankruptcy Department, Po Box 94982: Ms: Br-Yb58-01-5, Cleveland, OH 44101-4982
95941970               +   Santander Consumer USA, Attn: Bankruptcy, 10-64-38-Fd7 601 Penn St, Reading, PA 19601-3544
95941969               +   Santander Consumer USA, Po Box 961211, Fort Worth, TX 76161-0211

TOTAL: 23

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: swulfekuhle@broward.org
                                                                                        Nov 03 2020 00:40:00      Broward County Tax Collector, 115 S Andrews
                                                                                                                  Ave, Ft Lauderdale, FL 33301-1818
smg                        Email/Text: OGCBankruptcy@floridarevenue.com
                                                                                        Nov 03 2020 00:40:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallahassee, FL 32314-6668
95941942               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Nov 03 2020 00:13:37      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
95941941               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Nov 03 2020 00:15:31      Capital One, Po Box 30281, Salt Lake City, UT
                                                                                                                  84130-0281
95941957                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Nov 03 2020 00:42:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operation, POB 7346, Philadelphia, PA
                                                                                                                  19101-7346
95941965                   Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Nov 03 2020 00:15:38                   Portfolio Recovery, 120 Corporate Blvd Ste 100,
                                                                                                                  Norfolk, VA 23502
                                 Case 20-22028-PDR                  Doc 8        Filed 11/04/20            Page 2 of 4
District/off: 113C-0                                               User: groomsd                                                          Page 2 of 2
Date Rcvd: Nov 02, 2020                                            Form ID: CGFI3                                                       Total Noticed: 31
95941967                   Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                           Nov 03 2020 00:15:38             Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                            Corporate Blvd, Norfolk, VA 23502
95941964                 + Email/Text: bankruptcynotices@pollackrosen.com
                                                                                   Nov 03 2020 00:40:00     Pollack & Rosen P.A., 806 Douglas Rd Suite 200,
                                                                                                            Miami, FL 33134-2082

TOTAL: 8


                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
95941949         *P++          DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222, address filed with court:,
                               Department Store National Bank/Macy's, Po Box 8218, Mason, OH 45040
95941958         *             Internal Revenue Service, Centralized Insolvency Operation, POB 7346, Philadelphia, PA 19101-7346
95941966         *P++          PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                               Portfolio Recovery, 120 Corporate Blvd Ste 100, Norfolk, VA 23502
95941968         *P++          PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                               Portfolio Recovery, Attn: Bankruptcy, 120 Corporate Blvd, Norfolk, VA 23502
95941961         *+            Pnc Bank, Po Box 3180, Pittsburgh, PA 15230-3180
95941963         *+            Pnc Bank, Atn: Bankruptcy Department, Po Box 94982: Ms: Br-Yb58-01-5, Cleveland, OH 44101-4982

TOTAL: 0 Undeliverable, 6 Duplicate, 0 Out of date forwarding address


                                                    NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 04, 2020                                         Signature:          /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 2, 2020 at the address(es) listed
below:
Name                               Email Address
Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov

Patrick L Cordero, Esq
                                   on behalf of Debtor Oscar David Portocarrero Retes ecfmail@pcorderolaw.com corderopr93260@notify.bestcase.com

Robin R Weiner
                                   ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 3
                           Case 20-22028-PDR                      Doc 8         Filed 11/04/20               Page 3 of 4
CGFI3 (03/30/2020)

                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 20−22028−PDR
                                                                                                                 Chapter: 13
In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Oscar David Portocarrero Retes
701 NW 1st Street
Hallandale, FL 33009

SSN: xxx−xx−2868


            NOTICE OF FILING OF CHAPTER 13 CASE AND PROOF OF CLAIM
           DEADLINE, AND NOTICE TO DEBTOR OF DEADLINE(S) TO CORRECT
                              FILING DEFICIENCIES


TO ALL PARTIES OF RECORD:
NOTICE OF FILING OF CHAPTER 13 CASE:The above−named debtor filed a chapter 13 bankruptcy case on October 31,
2020. This notice is being provided to advise all parties of record of the filing of this case. Upon the filing of a plan by the debtor,
the clerk's office will serve a notice on all creditors advising of the date for the meeting of creditors, the date of the confirmation
hearing and any case deadlines that have been established. If you received this notice you may be a creditor in this case. The
filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take
action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect,
creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Consult a lawyer to determine your rights in this case. The staff of the bankruptcy clerk's office cannot give legal advice.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification Numbers,
which may appear on a version of this notice. However, the full numbers must not appear on any document filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a Social
Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with the court.


PROOF OF CLAIM DEADLINE:
Deadline for All creditors to file a proof of claim (except governmental units): 1/11/21
Proofs of Claim must be filed using the Official Bankruptcy Form 410 "Proof of Claim" available at any bankruptcy clerk's office
or on the court website at: www.flsb.uscourts.gov/forms/bankruptcy−forms To receive acknowledgment of receipt by the clerk,
enclose a copy of the proof of claim and an adequate sized stamped self−addressed envelope. As an alternative filing method,
any creditor with Internet access may file a proof of claim electronically and print a copy of the claim at the time of filing by using
the electronic claims filing program available on the court website: www.flsb.uscourts.gov/file−proof−claim−electronically.


TO THE DEBTOR, Oscar David Portocarrero Retes :
NOTICE OF DEADLINE(S) TO CORRECT FILING DEFICIENCIES: NOTICE IS HEREBY GIVEN TO THE DEBTOR(S) that the
above referenced case, which was filed on October 31, 2020, contains one or more filing deficiency(ies) which must be
corrected. Failure to correct a deficiency on or before the deadline posted below the listed deficiency may result in
dismissal of this case without further notice. Deficiencies in items listed below may include failure to file the document,
failure to sign the document, or failure to file the document using the correct and/or current form that substantially conforms to
an Official Bankruptcy Form or Local Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and
to local rules, forms, instructions and guidelines are on the court website www.flsb.uscourts.gov.

DEFICIENCY(IES) in your case: You must correct the following deficiency(ies) by the date indicated below each deficiency.

                     Chapter 13 Plan (Local Form LF−31) was not filed with the petition.
                     Deadline to correct deficiency: 11/16/20
                       Case 20-22028-PDR                Doc 8      Filed 11/04/20         Page 4 of 4
Please also be advised of the following local requirement when correcting any deficiency related to filing of petitions,
schedules, statements or lists:

The Local Form "Debtor's Notice of Compliance with Requirements for Amending Creditor Information" (LF−04) and the Official
Bankruptcy Form "Declaration About an Individual Debtor's Schedules" must accompany the filing of any paper submitted
subsequent to the filing of the initial service matrix. [See Bankruptcy Rules 1007 and 1009, and Local Rules 1007−2(B) and
1009−1(D)]. If the paper you are filing to correct the deficiency requires you to amend your service matrix, please review the
"Clerk's Instructions for Preparing, Submitting and Obtaining Service Matrices" for additional format, fee and other requirements.

Dated: 11/2/20                                                      Clerk of Court
                                                                    By: Desiree Grooms , Deputy Clerk
The clerk shall serve a copy of this notice on all parties of record.
